DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1/25/21 has been entered. Claims 1, 3-8, 10-17 and 21-25 are currently pending in this application, with claims 15-17 being withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-17 directed to a metal member and a thermosetting resin member non-elected without traverse.  Accordingly, claims 15-17 have been cancelled.

Allowable Subject Matter
Claims 1, 3-8, 10-14 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for joining a metal member and a thermosetting resin member together, with a thermoplastic resin interposed between the metal member and the thermosetting resin member, wherein
the thermosetting resin member is a resin member that is not molten by heat and
the method is implemented by friction stir welding, in which the metal member and the resin member are stacked one above the other with the thermoplastic resin interposed therebetween, a rotary tool, which is rotating, is pressed against the metal member to generate frictional heat, by which the thermoplastic resin is softened and 

Yano (JP 2012/232531) teaches a method of joining a metal member and a resin molding object with a thermoplastic resin interposed between the two members (claim 1). Yano further teaches that the resin molding object can be a thermosetting resin (paragraph 40). Yano does not teach that the thermosetting resin member is a resin member that is not molten by heat and the method is implemented by friction stir welding, in which the metal member and the resin member are stacked one above the other with the thermoplastic resin interposed therebetween, a rotary tool, which is rotating, is pressed against the metal member to generate frictional heat, by which the thermoplastic resin is softened and molten, and then the molten thermoplastic resin is solidified to join the metal member and the thermosetting resin member.

Usami (JP 2009/279858), drawn to the field of welding a metal member and a resin member with a thermoplastic adhesive in between, teaches that a metal member (figure 2 #1) is stacked on top of a resin member (2) with a thermoplastic adhesive in between (11). A rotary tool (3) is then pressed (second step) against the metal member and rotates thereby producing frictional heat which softens and melts the thermoplastic resin thus bonding the metal member and the resin member together once the adhesive hardens (claim 1 and paragraph 18). Usami does not teach that the thermosetting resin member is a resin member that is not molten by heat and the method is implemented by friction stir welding, in which the metal member and the resin member are stacked one .


Response to Arguments
Applicant’s arguments, see applicant’s arguments and remarks, filed 1/25/21, with respect to claims 1, 3-8, 10-14 and 21-25 have been fully considered and are persuasive.  The rejection of claims 1, 3-8, 10-14 and 21-25 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748